Per Curiam.
The County Court found defendant guilty of drunken driving after a trial de novo on appeal from the municipal court. We conclude, on the basis of (1) what defendant said to the police officer on his arrival to investigate the rear-end collision; (2) the police officers’ and drunkometer operator’s direct observation of defendant’s physical condition and odor of alcohol, and (3) the drunkometer test result (.18 reading), that the State proved defendant’s guilt beyond a reasonable doubt. We do not consider the answers defendant gave when questioned by the *312drunkometer operator, although we disagree with :the trial judge’s ruling . excluding such answers.
 Determination of whether defendant voluntarily consented — see N. J. S. A. 39 :4-50.1 as it read on July 16, 1966, now amended by L. 1966, c. 142 (see N. J. S. A. 39 :4-50.2 (e)) — to take the drunkometer test was for the trial j'udge. In light of the record, we will not disturb his factual finding that defendant so..consented. Accordingly, we find no violation of defendant’s constitutional rights. Schmerber v. State of California, 384 U. S. 757, 86 S. Ct. 1826, 16 L. Ed. 2d 908 (1966); State v. King, 44 N. J. 346 (1965).
Affirmed.